            Case 4:19-cv-05098-JTR                  ECF No. 17        filed 07/08/20       PageID.931 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                  for the_                                 U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                        ELIZABETH F.,                                                                  Jul 08, 2020
                                                                                                          SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-05098-JTR
               ANDREW M. SAUL,                                       )
        COMMISSIONER OF SOCIAL SECURITY                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’                  Plaintiff’s Motion for Summary Judgment is GRANTED IN PART. Defendant’s Motion for Summary Judgment is
                  DENIED. The matter is REMANDED to the Commissioner for additional proceedings. Judgment in favor of Plaintiff.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          John T. Rodgers                                                    on cross-motions for summary judgment.




Date: July 8, 2020                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk
